Citation Nr: 0033088	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-11 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a service-
connected generalized anxiety disorder, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty for training from July 21 
to November 20, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that assigned a 50 
percent disability rating for a service-connected generalized 
anxiety disorder.  

The veteran has also claimed entitlement to a total 
disability rating for compensation purposes based upon 
individual unemployability.  See VA Form 9, dated June 24, 
1999.  This claim has not yet been adjudicated by the RO, and 
is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is manifested by complaints of anxiety, depression, 
irritability, a feeling that he might lose control, and sleep 
impairment; and objective findings of an anxious and restless 
mood.  


CONCLUSION OF LAW

A schedular rating in excess of 50 percent for a service-
connected generalized anxiety disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9400 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In June 1968, the RO granted the veteran entitlement to 
service connection for an anxiety reaction, evaluated as 10 
percent disabling, effective from March 1968.  In December 
1969, a 30 percent disability rating was assigned for this 
condition, effective from May 1969.

More recently, in June 1998 the veteran submitted a claim for 
an increased disability rating for his service-connected 
anxiety reaction.  He stated that his nervous condition had 
become worse and that he had severe anxiety and extreme 
depression.

The veteran was afforded a VA mental disorders examination in 
August 1998.  The examiner reviewed the claims file 
carefully.  The veteran reported that he retired from his job 
in February 1997 and continued to receive psychiatric 
treatment.  He was on medication.  He stated that he retired 
from his job because of instability and pressure, and he was 
having problems controlling his blood pressure.  He indicated 
that he was having a series of physical problems and decided 
that he was not able to continue working.  In addition, the 
veteran reported that he was not sleeping at night because he 
would awaken startled and thinking about his problems, i.e., 
his diagnosis and treatment of prostate cancer, his father's 
health, and his economic situation.  He was sometimes very 
jumpy.  

The examiner noted that the veteran was casually but 
adequately dressed and groomed.  He was alert and aware of 
the interview situation.  He was anxious, rather hyperactive 
and verborrheic, but in contact with reality.  His answers 
were relevant, coherent, and logical.  The content showed no 
delusions, hallucinations, or suicidal or homicidal ideas.  
The veteran described having a lot of anxiety due to his 
current situations and problems.  He could hardly sleep at 
night.  He was sometimes irritable at home and felt as though 
he would lose control.  His affect was adequate and his mood 
was anxious.  He was oriented to person, place, and time.  
Memory and intellectual functioning were maintained.  
Judgment was good and insight was superficial.  The examiner 
diagnosed a generalized anxiety disorder and assigned a GAF 
scale score of 55.

In October 1998, the RO assigned an increased disability 
rating of 50 percent for the veteran's service-connected 
generalized anxiety disorder, effective from July 1998.  The 
veteran appealed the RO's decision to the Board.

In his November 1998 notice of disagreement, the veteran 
stated that his emotional condition had caused tension within 
his family.  He was married and had three children.  He 
reported that one of the reasons he retired from his job was 
his health, and on many occasions he had to be taken to the 
hospital with chest pain, anxiety, and nervousness.  He was 
hospitalized for a week because of high blood pressure.  He 
worked at the same job for 28 years, but retired five years 
early.  He had been changed from one department to another at 
work because of his health.  

In June 1999, the RO obtained the veteran's VA treatment 
records, dated from 1998 to 1999.  In March 1999, the veteran 
stated that he was taking his medication but had some stress 
at home.  He was dressed in casual, clean clothes.  He was 
cooperative and spontaneous.  His thoughts were logical, 
coherent, and relevant.  He denied any hallucinations or 
delusions, or thoughts of self harm or harm to others.  His 
affect was anxious and his mood was restless.  He was 
oriented to time, person, and place.  Memory and insight were 
described as good.  There was no evidence of any 
psychological distress.  On examination in May 1999, findings 
were consistent.  The examiner indicated that the veteran was 
stable concerning his anxiety.


II.  Legal analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's generalized anxiety disorder is evaluated under 
Diagnostic Code 9400, which provides that a 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  §  4.130, Diagnostic Code 9400 (2000).

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. §  
4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

Here, the manifestations of the veteran's generalized anxiety 
disorder are adequately compensated by a 50 percent rating.  
Despite some problems, he was employed at the same job for 28 
years and review of the file shows that he has been married 
for several years.  Although he retired from this job in part 
due to anxiety, he also indicated that physical illness was a 
factor.  Indeed, the GAF scale score of 55 assigned on VA 
examination in August 1998 contemplates only moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  

The veteran has complained of anxiety, depression, 
irritability, and feeling that he might lose control.  His 
mood has been described as anxious and restless.  However, 
there have been no complaints or findings of suicidal 
ideation; obsessive rituals; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
spatial disorientation; or neglect of personal appearance and 
hygiene, manifestations which are contemplated and must be 
present for the assignment of a rating higher than 50 
percent.  To the contrary, the veteran has been described as 
adequately dressed and groomed; alert and aware; in contact 
with reality; and as oriented to person, place, and time.  
His speech and thoughts have been relevant, coherent, and 
logical.  He denied any suicidal or homicidal ideas.  
Recently, there was no evidence of any psychological distress 
on examination and the veteran was described as stable. 

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 50 percent for a 
generalized anxiety disorder.  38 C.F.R. § §  4.7, 4.130, 
Diagnostic Code 9400 (2000).  A higher rating under 
Diagnostic Code 9400 would require a more severe degree of 
occupational and social impairment, something not shown by 
the record.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for a service-connected generalized anxiety disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 


